Citation Nr: 0736796	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-14 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic lumbar 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In September 2007, the appellant 
testified before the undersigned Veterans Law Judge at a 
video conference hearing at the RO; a copy of the hearing 
transcript is associated with the record.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of the 
type of evidence necessary to establish an effective date and 
a disability rating, if service connection is granted on 
appeal.  

The duty to assist includes obtaining missing VA records 
including service medical records, obtaining Social Security 
Administration (SSA) records, and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  During the September 2007 video conference 
hearing, the veteran testified that he is receiving 
disability benefits from SSA.  On remand, the VA should 
attempt to obtain SSA records.  

The veteran contends that his chronic lumbar syndrome was 
incurred during military service while assigned as a supply 
clerk to an U.S. Army motor pool in Germany.  At the video 
conference hearing, the veteran testified that, while in 
Germany, he had climbed onto a tank to hand a spare part to 
another person when he slipped off the tank and fell onto his 
side.  He did not pay attention to it at the time, but as he 
was feeling pain the next morning, he went to sick call where 
X-rays were taken and the veteran was treated with Tylenol 
and Ibuprofen.  

VA records of July 1998 indicate that VA Regional Office in 
Jackson, Mississippi had tried to transfer the veteran's 
claims file to the Montgomery RO.  However, the July 1998 
records report that the folder was missing, unavailable for 
transfer, and that the claims folder data had to be rebuilt.  
In March 2001 the Montgomery RO received correspondence from 
NPRC indicating that NPRC had sent the veteran's service 
medical records to the Montgomery RO in September 1993.  In 
December 2003, the Montgomery RO noted that it had received 
the veteran's records in a permanent transfer from the 
Milwaukee VA Regional Office.

The veteran' service medical records are lost or missing.  
The RO noted in a deferred rating decision of February 2004 
that it had been advised by NPRC that the veteran's service 
medical records were sent to the Montgomery RO in 1993.  The 
February 2004 document also indicated that the veteran's 
service medical records were not associated with his claim's 
file and that the veteran should be asked whether he had any 
of his service medical records, and if so to send a copy to 
the RO.  

In response to the Montgomery RO's inquiry, the veteran wrote 
a letter in February 2004 indicating that he had been 
stationed in Mainz, Germany from March 1973 to September 1975 
while he was serving with A Company, 4th and 69th Armor when 
he hurt his back.  The veteran indicated that he had had x-
rays taken and received specialized treatment then at the 
Army Hospital in Frankfurt, Germany, and that the RO should 
obtain his service medical records from those sources, as the 
veteran himself had no service medical records to submit.  In 
an August 2004 response to the veteran's inquiry, the NPRC 
wrote informing him that his service medical records had been 
loaned to the VA.  The record is negative for further VA 
assistance in obtaining the veteran's service medical 
records.

The facts establish that the NPRC sent the veteran's service 
medical records to the Montgomery RO in 1993, and at some 
point after that the claims file went missing and had to be 
rebuilt.  When service medical records are lost or missing, 
VA has a heightened obligation to satisfy the duty to assist.  
Under such circumstances, the Court has held that VA has a 
heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo 
v.Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The RO, on remand, should 
continue to assist in obtaining the veteran's service medical 
and personnel records, or, if still unavailable, in 
developing alternate forms of this evidence.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  According to McLendon, in disability compensation 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualified, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2), 38 C.F.R. §3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.  

In this case, competent evidence of a current disability or 
persistent or recurrent symptoms of a chronic lumbar syndrome 
disability exist in the veteran's VA examination of January 
2001 in which the examiner diagnosed the veteran with 
"chronic lumbar syndrome with computed tomography (CT) scan 
and evidence of degenerative disc disease and mild bilateral 
facet hypertrophy."  The veteran offers evidence that he 
injured his back in service, but as the VA has lost his 
service medical records, it is under heightened duty to 
assist the veteran in developing his claim.  As the examiner 
gave no etiology for the veteran's chronic lumbar syndrome 
condition, there is insufficient medical evidence on file to 
make a decision on the claim and thus the Board finds that 
this case must also be remanded for a competent medical 
examination.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

2.  The RO should perform another 
search for the veteran's service 
medical and/or service personnel 
records which includes requesting them 
from the veteran and from the NRPC as 
well as from the veteran's former unit, 
A Company, 4th and 69th Armor, and its 
parent command, and from the Army 
Hospital in Frankfurt, Germany which 
treated him for his chronic lumbar 
syndrome.  The request should specify 
the timeframe of September 1972 through 
September 1975, and should note that 
the appellant served with the unit in 
Germany during that timeframe.

The veteran should be asked to obtain 
"buddy statements" from any individuals 
with whom he served who have personal 
knowledge of the veteran's claimed back 
accident and subsequent treatment for 
chronic lumbar syndrome while in service 
and post-service, including family 
members or others who have knowledge of 
the veteran's back injury and subsequent 
treatment.

3. After all attempts to obtain the 
veteran's service medical records have 
been exhausted, the AOJ should schedule 
the veteran for an orthopedic 
examination, by an appropriate 
specialist, to determine the nature and 
etiology of his chronic lumbar syndrome.  
The claims file, this remand, and 
treatment records must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  All indicated 
tests and studies, to include x-rays, 
should be conducted.  The examiner should 
specifically note all disabilities of 
chronic lumbar syndrome, to include a 
medical opinion as to whether the 
veteran's chronic lumbar syndrome was 
incurred in or caused by his military 
service.  The full and accurate relevant 
history of the veteran's chronic lumbar 
syndrome, any newly obtained service 
medical records, and relevant VA and 
private medical records and treatment 
records from November of 1997 should be 
reviewed by the examiner. 

From the results of the VA examination, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the veteran's chronic lumbar 
syndrome or any back disability is 
related to trauma in service.  A complete 
rationale should be provided for any 
opinion given.  If the requested medical 
opinion cannot be given, the examiner(s) 
should state the reason why.

4.  Following completion of the above 
development, the AOJ should readjudicate 
the appellant's service connection claim.  
If any determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purpose of this remand is to fulfill VA's duty to assist 
in further developing the veteran's claim by obtaining SSA 
records, service medical and personnel records, or any 
alternative records, and a VA medical examination and medical 
nexus opinion.  The veteran is advised that failure to 
cooperate by not reporting for examination may result in the 
denial of the claim.  38 C.F.R. § 3.655 (2007).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 
2007).



_________________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




